Citation Nr: 0838155	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-15 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to an effective date earlier than April 14, 
2004, for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.	Entitlement to an effective date earlier than April 14, 
2004, for the grant of service connection for bilateral 
hemianopia.  

3.	Entitlement to an effective date earlier than April 14, 
2004, for the grant of service connection for hypertension 
secondary to service-connected PTSD.

4.	Entitlement to an effective date earlier than April 14, 
2004, for the grant of service connection for bilateral 
hearing loss.  

5.	Entitlement to an effective date earlier than April 14, 
2004, for the grant of service connection for tinnitus.

6.	Entitlement to an effective date earlier than April 14, 
2004, for the grant of special monthly compensation based 
on the need for aid and attendance.

7.	Entitlement to an effective date earlier than April 14, 
2004, for the grant of special monthly pension based on 
the need for aid and attendance.

8.	Entitlement to an effective date earlier than April 14, 
2004, for the grant of basic eligibility to Dependents' 
Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to January 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2005 rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for PTSD, rated 100 percent, 
bilateral hemianopia, rated 90 percent, hypertension 
secondary to service-connected PTSD, rated 10 percent, 
bilateral hearing loss, rated 0 percent, and tinnitus, rated 
10 percent, all effective from April 14, 2004.  The October 
2005 rating decision also granted special monthly 
compensation and special monthly pension based on the need 
for aid and attendance, effective April 14, 2004, and granted 
basic eligibility to DEA, effective September 27, 2005.  A 
March 2007 rating decision granted an earlier effective date 
of April 14, 2004, for the grant of basic eligibility to DEA.  
The veteran continues to disagree with the effective date 
assigned; hence, the matter remains on appeal.


FINDINGS OF FACT

1. The first communication from the veteran to VA evidencing 
intent to file claims of service connection for PTSD, 
bilateral hemianopia, hypertension, bilateral hearing loss, 
and tinnitus, and for pension benefits was received on April 
14, 2004, more than a year after his separation from active 
duty.

2. The first communication from the veteran to VA evidencing 
intent to file a claim for special monthly compensation and 
special monthly pension based on the need for aid and 
attendance was received on July 21, 2005, more than a year 
after his separation from active duty.


CONCLUSION OF LAW

An effective date earlier than April 14, 2004, is not 
warranted for the awards of service connection for PTSD, 
bilateral hemianopia, hypertension, bilateral hearing loss, 
and tinnitus, the awards of special monthly compensation and 
special monthly pension based on the need for aid and 
attendance, or for the award of basic eligibility to DEA.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the October 2004 rating decision that is on appeal granted 
service connection for PTSD, bilateral hemianopia, 
hypertension, bilateral hearing loss, and tinnitus, granted 
special monthly compensation and special monthly pension 
based on the need for aid and attendance, and granted basic 
eligibility to DEA, and assigned an effective date for the 
awards, statutory notice had served its purpose and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2007 
statement of the case (SOC) provided notice on the 
"downstream" issues of earlier effective dates and 
readjudicated the matters after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Notably, the veteran has not 
alleged prejudice from any downstream notice defect.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

All evidence relevant to the veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claims. 

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2003) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.
The veteran's formal claim for service connection of PTSD, 
bilateral hemianopia, hypertension, bilateral hearing loss, 
and tinnitus, and for pension benefits was received by the RO 
on April 14, 2004; it specifically indicated that he had not 
filed a previous claim for benefits with VA.  The veteran's 
informal claim for benefits based on the need for aid and 
attendance was received by the RO on July 21, 2005.  The 
claims file does not contain any communication from the 
veteran, his power of attorney (the veteran's sister), or his 
representative that may be reasonably construed as a formal 
or informal claim for compensation and/or pension benefits 
received prior to April 14, 2004.  See 38 C.F.R. §§ 3.151, 
3.155.  

In his December 2005 notice of disagreement, the veteran 
asserts (through his power of attorney) that he was entitled 
to an earlier effective date because he had filed an earlier, 
original claim in 1971 or 1978.  He did not indicate where he 
filed such claim, nor did he provide any other details about 
such claim.  Significantly, there are no prior rating 
decisions of record.

In his May 2007 VA Form 9, substantive appeal, the veteran 
argues that his original claims file must be located as it 
would contain his claim filed in 1978.  The RO has sought to 
ascertain whether he indeed filed a previous claim, the 
response to the RO's inquiry was negative.  Notably, the 
veteran's original service treatment records (STRs) and 
service personnel records are associated with the claims 
file.  If a previous claims file had been lost and a 
reconstructed claims file created, it would follow that 
original STRs and service personnel records would not be 
associated with the current claims file, but would have been 
lost with the alleged previous file.  (And the National 
Personnel Records Center in St. Louis, Missouri would have 
responded to a request for STRs and service personnel records 
that it had no records to furnish as such records were 
previously provided.)  It is also noteworthy that when the 
veteran filed the claim that generated the grants of 
benefits, effective dates of which are at issue, he indicated 
he had not previously filed a claim with VA.  Consequently, 
the evidence of record is inconsistent with the veteran's 
allegations that he had previously filed a claim, and that a 
claims file was created at that time.  

In summary, there is no evidentiary support for the veteran's 
(his power of attorney's) self-serving assertions that he had 
filed previous claims for the benefits at issue, and that 
such claims were pending throughout since 1971 or 1978; the 
objective evidence available contradicts such allegations.  
In the absence of a formal or informal claim for any of these 
benefits having been filed prior to April 14, 2004, the 
veteran is not entitled to an effective date of award prior 
to that date.

The preponderance of the evidence is against the veteran's 
claim for an earlier effective date for the awards of service 
connection for PTSD, bilateral hemianopia, hypertension, 
bilateral hearing loss, and tinnitus, special monthly 
compensation and special monthly pension based on the need 
for aid and attendance, and the award of basic eligibility to 
DEA.  In such a situation, the benefit of the doubt doctrine 
does not apply, and the claim must be denied.


ORDER

An effective date prior to April 14, 2004, for the awards of 
service connection for PTSD, bilateral hemianopia, 
hypertension, bilateral hearing loss, or tinnitus, the awards 
of special monthly compensation and special monthly pension 
based on the need for aid and attendance, and the award of 
basic eligibility to DEA is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


